





CITATION: Olson v. Dowswell, 2011 ONCA 463





DATE: 20110620



DOCKET: C53098



COURT OF APPEAL FOR ONTARIO



Goudge, MacFarland and Watt JJ.A.



BETWEEN



Tracey Leigh Olson



Plaintiff (Respondent)



and



Timothy Dowswell



Defendant (Appellant)



Timothy Dowswell, acting in person



Greg Botzam, for the respondent



Heard: June 17, 2011



On appeal from the judgment of Justice John A. Desotti of the
          Superior Court of Justice, dated November 10, 2010.



APPEAL BOOK ENDORSEMENT



[1]

Given the material the appellant placed before him, we see no error in
    the order of Desotti J. The appeal is dismissed. Costs to the respondent fixed
    at $200.

S.T. Goudge J.A.


